Justice Millwee and I are unwilling to say as a matter of law that the appellants could not reasonably have foreseen the *Page 407 
possibility of Wilkerson's conduct. The renting of the airplane to a reckless pilot had created a potentially dangerous situation; so the intervening action by Wilkerson should not be allowed to break the chain of causation unless a reasonable man would regard its occurrence as highly extraordinary. Rest., Torts, 447. These appellants were engaged in the business of aviation. It is a fact well known to fliers that "eager beavers" and "hot pilots" often have a tendency to show off their skill by taking up passengers and performing acrobatics. We think it a question of fact whether the appellants ought to have foreseen the possibility of Wilkerson's doing just this. We therefore dissent from the order of dismissal.